UNITED STATES DISTRICT COURT
FOR THE

SOUTHERN DISTRICT OF FLORIDA

Case No: 20-6255-STRAUSS
Your Case No:20-MJ-4216-JDG

United States of America

vs WAIVER OF REMOVAL HEARING

Ross Charno

I , Ross Charno charged in a proceeding on a Complaint filed in the Northern District of Ohio
in violation of 18:U.S.C.§1343, 1344 and 1349 and having been arrested in the Southern
District of Florida (Fort Lauderdale) and taken before United States Magistrate Judge Jared
M. Strauss, for that district, who informed me of the charge and of my right to retain counsel or
request the assignment of counsel if] am unable to retain counsel, and to have a removal hearing or
execute a waiver thereof, do hereby waive a hearing before the aforementioned Magistrate Judge
and consent to the issuance of a Warrant for my Removal to the Northern District of Ohio where

the aforesaid charge is pending against me.

“a
ky ~
June 26th, 2020 x hn Aatwes

Signature of defendant

United States Magistrate Judge (6/26/20)

 

ec: All Counsel
